Citation Nr: 0403977	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-17 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for lung disability as a 
result of VA medical treatment from December 1991 to January 
1992.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1950 to August 
1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2002 rating action that denied compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a lung disability as a result of VA medical treatment from 
December 1991 to January 1992.  A Notice of Disagreement was 
received in August 2002, and a Statement of the Case (SOC) 
was issued in October 2002.  A Substantive Appeal was 
received subsequently in October 2002.

In April 2003, the veteran testified during a hearing before 
a Decision Review Officer at the RO; a transcript of the 
hearing is of record.  A Supplemental SOC (SSOC) was issued 
in May 2003.

In October 2003, the veteran at the RO testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.

For the reasons noted below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A.         § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

Although the record contains correspondence from the RO in 
May 2001 addressing some VCAA notice and duty to assist 
provisions, the record does not include any correspondence 
from the RO that sufficiently addresses, with respect to the 
claim for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 on appeal, the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
Department to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  After providing the required notice, the RO should 
obtain any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).

The VCAA also requires VA to make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes it to 
obtain.  See 38 U.S.C.A § 5103A(a),(b).

The veteran contends that he currently suffers from a lung 
disorder as a result of improper medical treatment at a VA 
hospital from December 1991 to January 1992.  He asserts that 
his treating physician erroneously discontinued medications 
that had been prescribed for his congestive heart failure, 
causing a build-up of fluid on his lungs and resulting in 
additional permanent disability characterized by a severely-
reduced lung capacity.  He states that the physician also 
aggravated his lung disability by erroneously prematurely 
discharging him from the hospital in January 1992, before his 
lung condition had stabilized.  He asserts that his proper 
medication was not restored until May 1992, when he was 
hospitalized at the Thomas Memorial Hospital.  

Appellate review discloses that the veteran was hospitalized 
at the VA Medical Center (VAMC) in Beckley, West Virginia 
from December 1991 to January 1992.  A summary report of that 
period of hospitalization discloses that the veteran had been 
taking several prescribed medications but had stopped taking 
them prior to admission.  However, the complete records of 
this period of hospitalization are not of record, and the 
Board finds that equitable adjudication of the claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 requires that they be reviewed prior to an 
appellate decision in this appeal.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file the complete records of the 
veteran's hospitalization at the Beckley VAMC from December 
1991 to January 1992, as well as any follow-up outpatient 
treatment records from January to May 1992, following the 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

Finally, the Board finds that equitable adjudication of the 
claim on appeal requires that this case be referred to a VA 
physician who is a respiratory specialist for medical 
opinions as to whether the veteran has additional lung 
disability that was caused by VA medical treatment in 
December 1991 and January 1992, and if so, whether the 
proximate cause of such additional lung disability was VA 
fault.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO obtain from the Beckley VAMC 
the complete, original records (or 
certified copies thereof) of the 
veteran's hospitalization there from 
December 1991 to January 1992, and any 
outpatient follow-up treatment for the 
period from January to May 1992.  These 
should specifically include all 
examination reports, consultation 
reports, original doctors' orders, 
medication orders (showing all 
medications administered and discontinued 
during the veteran's hospital course), 
nurses' notes, and radiographic reports, 
and any consent forms signed by the 
veteran.  If the records obtained do not 
include all of the abovementioned 
records, the VAMC Director or his 
designee should prepare a report for the 
record describing in detail the nature of 
the medical records search conducted, and 
certifying, if such is the case, and in 
accordance with the mandate of the U.S. 
Court of Appeals for Veterans Claims 
(Court) in Dixon v. Derwinski, 3 Vet. 
App. 261 (1992), 38 U.S.C.A. 
§ 5103A(b)(3), and 38 C.F.R. § 3.159(c) 
that all such remaining original records 
have been irretrievably lost, and that 
further efforts to obtain them are not 
justified. All records/responses received 
should be associated with the claims 
file.  

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a 
lung disability as a result of VA medical 
treatment from December 1991 to January 
1992 currently on appeal.  The letter 
should include a summary of the evidence 
currently of record that is pertinent to 
the claim (along with that requested, but 
not yet received), and specific notice as 
to the type of evidence necessary to 
substantiate the claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
outstanding medical records pertaining to 
evaluation of and/or treatment for his 
claimed lung disability that are not 
currently of record.   

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
decide the claim within the one-year 
period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
from each contacted entity have been 
associated with the claims file, the RO 
should forward the claims file to a VA 
physician who is a respiratory specialist 
for medical opinions in this case.  The 
doctor should be informed that what is 
sought are medical opinions based upon 
the existing medical evidence of record, 
not a new examination of the veteran, 
unless in the doctor's opinion such new 
examination is necessary in order for him 
to render the medical opinions requested. 

The physician should render an opinion, 
consistent with the record and with sound 
medical judgment, as to whether it is at 
least as likely as not that the veteran 
has additional lung disability (to 
include severely-reduced lung capacity) 
that was caused by any treating VA 
physician's (a) discontinuance of 
medications in December 1991 and January 
1992 that had been prescribed for his 
congestive heart failure, causing a 
build-up of fluid on his lungs, or (b) 
decision to prematurely discharge him 
from the VA hospital in January 1992, 
before his lung condition had stabilized.  
If the answer to any of the latter 
questions is in the affirmative, the 
doctor should render further opinions for 
the record as to whether the proximate 
cause of such additional lung disability 
was (a) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the VA in furnishing the medical 
treatment in December 1991 and January 
1992, or (b) an event not reasonably 
foreseeable.

The complete rationale for the 
conclusions reached should be set forth 
in a printed (typewritten) report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.     
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for 
lung disability as a result of VA medical 
treatment from December 1991 to January 
1992  on appeal in light of all pertinent 
evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include clear 
reasons and bases for its 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West,     12 Vet. App. 369 (1999); Colon 
v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


